Philips, P. J.
This action was begun in a justice’s court, and is to recover damages for the alleged injury to plaintiff’s cow, inflicted by the defendant’s cars-within the corporate limits of the city of Moberly, in Sugar Creek township, Randolph county.
The plaintiff recovered judgment in the common pleas court on an appeal from the justice’s court. Defendant has brought the case here on appeal.
I. The demurrer interposed to the evidence by defendant, at the conclusion of plaintiff’s case, should have been sustained. It is expressly declared by statute (section 2839, Revised Statutes), that when such suits are instituted before a justice of the peace, it must be brought, either before some justice of the township-within which the injury occurred, or before some justice of an adjoining township. It was distinctly held in Hansberger v. Pacific Railroad Company (43 Mo. 196), that it is a jurisdictional fact which must affirmatively appear of record, that the injury did occur in the township-in which the justice sits, before whom the suit is brought. This ruling has been followed ever since by the courts of this state. Haggard v. Railroad Co., 63 Mo. 302 ; Matson v. Railroad Co., 80 Mo. 229. In Mitchell v. Railroad Company (this same defendant, 82 Mo. 106), it was expressly held, under said section 2839, that the statement must aver the jurisdictional fact, and the bill of exceptions must show that proof thereof was made.
*651The bill of exceptions in this case wholly fails to show that the injury occurred in Sugar Creek township. The evidence showed merely that the injury occurred within the corporate limits of the city of Moberly ; but there was no proof that Moberly is within Sugar Creek township.
This precise question was passed on in the majority opinion of this court in the case of Backenstoe v. Wabash Railroad Company, decided at last term. The case having been certified to the supreme court, on a division of opinion, as by the constitution provided, the majority opinion of this court has recently been affirmed in said case by the supreme court.
It follows that the judgment of the common pleas court must be reversed, and the cause remanded. It is so ordered.
All concur.